Citation Nr: 0626892	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-18 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for bilateral tinnitus, to include the issue of whether clear 
and unmistakable error was made in not assigning a separate 
compensable evaluation for each ear for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1956 and from November 1990 to July 1991.  He also 
had National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which found that no error had been 
committed in assigning the veteran a single 10 percent rating 
for bilateral tinnitus. 


FINDINGS OF FACT

1.  The RO granted service connection for bilateral tinnitus 
in a June 1992 rating decision with a compensable rating of 
10 percent.  

2.  The veteran did not initiate an appeal of the June 1992 
RO decision.  

3.  The RO's June 1992 decision was in accordance with the 
law.  

4.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
and the June 1992 rating decision does not contain clear and 
unmistakable error. 38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 
C.F.R. §§ 3.105(a), 4.87, Diagnostic Code 6260 (1992, 2000, 
2005); Smith v. Nicholson, No. 05-7168, ___ F.3d. ___, 2006 
WL 1667936 (Fed. Cir., June 19, 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On separation from service in 1991, the veteran applied for 
VA benefits.  In June 1992, the RO granted service connection 
for recurrent tinnitus, and assigned a 10 percent rating.  No 
appeal was undertaken by the veteran.  The veteran now 
contends that the RO committed clear and unmistakable error 
in not assigning separate ratings for his bilateral tinnitus 
when originally granting service connection in June 1992 and 
that separate ratings are warranted by law.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  The veteran was 
notified in July 1992 of the grant of service connection for 
tinnitus with a 10 percent rating, and no correspondence was 
received from him disagreeing with that determination.  The 
June 1992 decision is final.  

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  
Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  The substance of the veteran's clear 
and unmistakable error claim is that the RO incorrectly 
applied the ratings schedule, granting a single 10 percent 
rating when separate 10 percent ratings for each ear were 
called for by the schedule.  

At the time of the 1992 rating decision granting service 
connection for tinnitus, VA's rating schedule provided a 
single 10 percent rating for tinnitus that was persistent as 
a symptom of head injury, concussion, or acoustic trauma. 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1992).  Regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. § Part 4, including the rating criteria for evaluating 
diseases of the ear.  This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
The amended regulations continued to provide a single 10 
percent disability rating for tinnitus, but the only 
requirement was that the tinnitus be recurrent.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (2000).  A note following the 
regulation provided:

A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports 
an evaluation under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).

The regulations pertaining to the rating of tinnitus were 
again revised, effective June 13, 2003.  The revised 
regulation still provides for a rating of 10 percent for 
recurrent tinnitus.  The 10 percent rating remains the 
highest rating assignable for tinnitus under the revised 
regulation.  However, in addition to the note quoted above, 
the revised regulation contains two more notes as follow:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

In most situations where a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the appellant.  In this case, 
however, the changes to Diagnostic Code 6260 were 
interpretive only; they merely codified VA's practice of 
assigning only a single 10 percent evaluation for tinnitus, 
even where the sound is perceived in both ears.  In other 
words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260.  In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved.  See 67 Fed. Reg. 59,033 (September 19, 
2002).  

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003).  Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  VA's Secretary 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus by codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (May 14, 2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating").

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In a 
precedent opinion of the VA General Counsel, it was held that 
Diagnostic Code 6260 authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-2003.

Thus, in sum, the current and the prior rating criteria 
clearly provide only one 10 percent rating for tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Similarly, the VA General Counsel opinion clearly 
holds that separate ratings for tinnitus for each ear may not 
be assigned under Diagnostic Code 6260 or any other 
diagnostic code.

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Diagnostic Code 6260, when considered in 
conjunction with 38 C.F.R. § 4.25(b), required that bilateral 
tinnitus be rated separately for each ear.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed adjudication of claims and 
appeals affected by this decision, e.g., claims for 
evaluations in excess of 10 percent for tinnitus filed before 
June 13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 were ambiguous as to the question of 
whether tinnitus in each ear can be a separate disability, 
and, thus, VA was entitled to apply its own construction.  
Smith v. Nicholson, No. 05-7168, slip op. at 11 (Fed. Cir. 
June 19, 2006).  The Federal Circuit held that VA's 
interpretation was neither plainly erroneous nor inconsistent 
with the regulations, and, thus, the Court erred in not 
deferring to VA's reasonable interpretation of its own 
regulations.  Id., at 12-13.  

As applied to the veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 10 
percent ratings for tinnitus of each ear under Diagnostic 
Code 6260, as in effect both before and as of June 13, 2003.  
VA's longstanding interpretation of the regulations to allow 
a maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective June 
13, 2003 expressly requires that tinnitus be evaluated as a 
single disability, whether bilateral or unilateral.  
Therefore, clear and unmistakable error does not exist and 
reasonable minds could not conclude that the June 1992 RO 
decision was fatally flawed.  Under these circumstances, the 
disposition of this claim is based on the law, and not the 
facts of the case, and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the veteran alleges clear and 
unmistakable error in a decision by the RO.  Parker v. 
Principi, 15 Vet. App. 407 (2002).  Similarly, compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Therefore, any deficiencies of VCAA 
notice or assistance are rendered moot.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied, and clear and unmistakable error was not made in 
assigning the veteran a single 10 percent rating.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


